DETAILED ACTION
	This office action is in response to RCE filed in order to enter an IDS on February 9, 2021.  There are no changes to any filed claim, and these same claims are allowed as in the prior office action mailed November 9, 2020.
Claims 1, 2, and 7-10 remain pending, with claim 1 as the sole independent claim.  All claims remain in condition for allowance.
	 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.

Election/Restriction
Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 3-6 have been formally canceled), the inventorship must be corrected 

Allowable Subject Matter
Claims 1, 2, and 7-10 remain allowed.  Claim 1 is the sole pending independent claim.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Braun and Harter) neither expressly teaches nor reasonably suggests the overall combination of features in claim 1.  Note that all prior art rejections mailed on November 22, 2019 have been withdrawn.  The earliest date for the examined claims is January 20, 2006 (UK), when considering valid prior art references.  Claims 1, 2, and 7-10, as arranged and as a whole, and particularly with the intended function recited by the final paragraph (claim 1) to “selectively control” the optical pulse frequency (repetition rate) before the nonlinear optical fiber, and in that such selective control directly relates to the repetition rate (optical pulse frequency) of those nonlinearly produced optical pulses, is not found in the prior art of record, or reasonably suggested in a combination.  Accordingly, the Examiner is unable to present a clear prima facie
Note in particular Okuno et al. U.S.P. No. 7,982,943 B2 (Figs. 37a-b; columns 53-53).  See the final rejection mailed March 16, 2018 (section (13)), noting element 314.  Okuno ’943 has an earliest priority date of January 20, 2006, which is the same day as the current application.  However, this same day does not qualify as “before” the invention of the current application under 35 U.S.C. 102(e).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Conclusion
See attached PTO-892 form reference A to Watanabe for nonlinear pulse control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Daniel Petkovsek/
Primary Examiner, Art Unit 2874
February 11, 2021